Case 6:19-cv-01688-CEM-GJK Document 16-2 Filed 12/03/19 Page 1 of 3 PageID 59




               Exhibit B
  Case 6:19-cv-01688-CEM-GJK Document 16-2 Filed 12/03/19 Page 2 of 3 PageID 60




                               UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


       SETH H. SANDLER,

            Plaintiff,                                          Case No. 6:19-cv-01688-CEM-GJK

       v.

       MICHAEL MAXWELL GROUP, LLC,

            Defendant.
                                                        /


                                        ATTORNEY FEES AND COSTS


   Attorney Fees:

Date         Description                     Name               Title      Rate      Time Amount
             Reviewed of documents
8/26/2019    verify potential causes of      Alexander Taylor              $375.00   0.5    $187.50
                                                                Attorney
             action
             Researched proper
8/26/2019                                    Alexander Taylor   Attorney   $375.00   0.75   $281.25
             defendant
             Verified facts to
             determine if all elements
8/26/2019                                    Alexander Taylor   Attorney   $375.00   0.5    $187.50
             of FDCPA and FCCPA
             are present
8/27/2019    Drafted Complaint               Alexander Taylor   Attorney   $375.00   2.0    $750.00
             Final revisions of
8/27/2019                                    Alexander Taylor   Attorney   $375.00   0.5    $187.50
             Complaint
             Filed Complaint, Issued
8/28/2019    Summons and sent to             Jessie Sharon      Paralegal $125.00    1.0    $125.00
             process server
9/6/2019     Filed executed summons          Jessie Sharon      Paralegal $125.00    0.2    $25.00
             Drafted and Filed Motion
9/6/2019                                     Jessie Sharon      Paralegal $125.00    1.0    $125.00
             for Pro Hac Vice
             Drafted and Filed Certificate
             of Interested Parties and
9/11/2019    Notice of Pendency of Related   Kiran Wadia        Paralegal $125.00    0.5    $62.50
             Case
  Case 6:19-cv-01688-CEM-GJK Document 16-2 Filed 12/03/19 Page 3 of 3 PageID 61




           Draft Motion for Entry of
10/1/2019                              Alexander Taylor   Attorney    $375.00    1.0     $375.00
           Default Judgment
           Filed Motion for Entry of
           Default Judgment and                           Paralegal
10/1/2019                              Kiran Wadia                    $125.00    1.0     $125.00
           sent to Defendant via
           mail and email
           Drafted Motion for
10/14/2019                             Alexander Taylor   Attorney    $375.00    2.0     $750.00
           Default Judgement
                                                                                       $ 3,181.25



   Costs:
   Filing Fee                                                           $ 400.00
   Service(R.O.S. Consulting, Inc.)                                     $ 106.00
   Mailing Cost                                                         $ 21.25
   Total Costs:                                                         $ 527.25

   Grand Total
   Attorney Fees                                                        $ 3,181.25
   Costs                                                                $ 527.25
   Total                                                                $ 3,708.50
